
	
		II
		109th CONGRESS
		2d Session
		S. 3889
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2006
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance housing and emergency assistance to victims of
		  Hurricanes Katrina, Rita, and Wilma of 2005, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf Coast Housing Accessibility
			 Act of 2006.
		2.Project-based
			 vouchers
			(a)In
			 generalThe Secretary of Housing and Urban Development (in this
			 Act referred to as the Secretary) shall allocate additional
			 assistance for project-based housing vouchers under section 8(o)(13) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) for individuals and
			 households located within the area in which assistance to individuals has been
			 authorized by the President under a declaration of a major disaster under the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act, as a
			 consequence of Hurricane Katrina, Rita, or Wilma of 2005.
			(b)Authorized
			 usesThe Secretary shall make funds available under this section
			 for project-based vouchers used to support—
				(1)affordable
			 housing in repaired or rebuilt housing that has been damaged or destroyed as a
			 consequence of Hurricane Katrina, Rita, or Wilma of 2005; or
				(2)to support
			 affordable housing in new housing structures in the affected areas created
			 under the low income housing tax credit under section 42 or section 1400N(c) of
			 the Internal Revenue Code of 1986.
				(c)Funds
				(1)In
			 generalOf amounts authorized under this section, funds shall be
			 made available for 4,500 project-based vouchers for—
					(A)support of
			 housing units for persons, including adults and children, with
			 disabilities;
					(B)elderly families;
			 and
					(C)individuals and
			 families who were homeless prior to the occurrence of the disaster.
					(2)DefinitionsAs
			 used in this subsection:
					(A)DisabilityThe
			 term disability has the same meaning as in section 422(2) of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11382(2)).
					(B)HomelessThe
			 term homeless has the same meaning as the term homeless
			 children and youths as defined in section 725(2) of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11434a(2)), except that such term shall also
			 include any adult individual who is homeless.
					(d)Requests for
			 assistanceThe Secretary shall award the project-based vouchers
			 authorized under this section to a State agency designated by the Governor of
			 the State, upon submission of a request to the Secretary, in such form and
			 containing such information as the Secretary may require. If a State agency is
			 unable to provide such a request, a local housing agency may submit the request
			 for funds to implement project-based vouchers under this section. If a State
			 agency enters into an agreement with 1 or more local housing agencies to
			 transfer the administration of vouchers after commitment to a particular
			 development, the Secretary shall make the appropriate transfer.
			(e)Exemption from
			 certain limitationsThe limitation provided for in section
			 8(o)(13)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)(B)) shall not apply to the project-based vouchers allocated and
			 administered under this section.
			(f)Authorization
			 of funds
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 $200,000,000 for purposes of allocating and administering project-based
			 assistance under section 8(o)(13) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)(13)), which shall remain available until expended.
				(2)PurposeSuch
			 funds are authorized for the purpose of ensuring that 25 percent of the units
			 created, repaired, or refurbished under the low income housing tax credit under
			 section 42 or section 1400N(c) of the Internal Revenue Code of 1986, are
			 affordable to very low-income and extremely low-income individuals and
			 households.
				(g)Effective
			 dateThis section shall become effective upon appropriation of
			 the necessary funds to carry out this section.
			(h)OffsetSection
			 843(a) of title 18, United states Code, is amended by—
				(1)inserting
			 (1) after (a); and
				(2)adding at the end
			 the following:
					
						(2)The Attorney
				General shall collect a user fee from each licensee under this section of $0.02
				per pound for any commercial, non-military explosive material manufactured in
				or imported into the United States by that
				licensee.
						.
				3.FEMA housing
			 assistance
			(a)Amendments to
			 Stafford Disaster Relief and Emergency Assistance ActSection
			 408(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5174(c)(1)) is amended—
				(1)in the paragraph
			 heading, by inserting semipermanent, and permanent after
			 temporary; and
				(2)in subparagraph
			 (B)
					(A)in clause
			 (i)—
						(i)by
			 inserting semipermanent, and permanent after
			 temporary; and
						(ii)by
			 inserting subject to certain conditions outlined below after
			 units;
						(B)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
					(C)by inserting
			 after clause (i) the following:
						
							(ii)Conditions for
				providing temporary, semipermanent, and permanent housing units
								(I)In
				generalWhen determining whether to provide temporary,
				semipermanent, or permanent housing under clause (i), the President shall
				examine certain conditions, including—
									(aa)the relative
				cost efficiency of providing the housing units;
									(bb)the likelihood
				that individuals and families will be living in Federal Emergency Management
				Agency (in this subparagraph referred to as FEMA) assisted
				housing longer than 3 to 6 months, due to the scope of the disaster where
				individuals and households are located;
									(cc)the potential
				benefits of providing housing that will help to restore permanent housing stock
				lost as a result of the disaster; and
									(dd)any other
				conditions that the President deems necessary to examine, depending on the
				scope of the disaster and the subsequent rebuilding and recovery
				process.
									(II)Meeting
				needsWhen providing temporary, semipermanent, or permanent
				housing units under clause (i), the President shall ensure that—
									(aa)an
				adequate share of the housing units will be deployed to meet the needs of
				predisaster renters, especially low-income households;
									(bb)that the
				deployment of the housing units will minimize the concentration of
				poverty;
									(cc)that an adequate
				share of the housing units is accessible for persons with disabilities, as that
				term is defined in section 422(2) of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C. 11382(2)); and
									(dd)the housing
				units will be placed within a reasonable distance from needed services, such as
				access to transportation, employment opportunities, health care facilities,
				schools, day care services, and financial and employment
				counseling.
									.
					(b)Effective
			 dateThis section and the amendments made by this section shall
			 apply with respect to individuals and households affected—
				(1)by a disaster to
			 which section 408(c)(1) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5174(c)(1)) would otherwise apply, occurring on or
			 after the date of enactment of this Act; and
				(2)by the
			 consequences of Hurricanes Katrina, Rita, and Wilma of 2005.
				4.Transfer of
			 temporary rental assistance
			(a)In
			 generalThe Director of the Federal Emergency Management Agency
			 (in this section referred to as the Director and
			 FEMA, respectively) shall enter into a mission assignment with
			 the Secretary to transfer adequate funds from FEMA Disaster Relief Funds into
			 the Disaster Voucher Program at the Department of Housing and Urban Development
			 in order to fully implement subsection (b).
			(b)TransfersThe
			 Director shall ensure that the following individuals and households are
			 transferred into the Disaster Voucher Program:
				(1)Individuals and
			 households receiving assistance through FEMA's transitional housing program
			 authorized under section 408 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5174) .
				(2)Individuals and
			 households receiving assistance through—
					(A)rental assistance
			 programs administered through State and local voucher programs that receive
			 reimbursement from FEMA; or
					(B)any other program
			 authorized under section 403 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170b).
					(c)State and local
			 governmentsFEMA shall work with State and local governments, as
			 well as private entities providing services, to ensure that proper notice and
			 assistance is provided to individuals and households, while the transfer under
			 this section is completed.
			(d)Opt-out
			 provisionIndividuals and families receiving FEMA housing
			 assistance under subsection (b) may opt-out of the transfer to the Disaster
			 Voucher Program authorized in subsection (a).
			(e)ApplicabilityThis
			 section shall apply with respect to individuals and households affected—
				(1)by a disaster
			 occurring on or after the date of enactment of this Act; and
				(2)by the
			 consequences of Hurricanes Katrina, Rita, and Wilma of 2005.
				
